Citation Nr: 0927769	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  04-34 077	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant, her sister, and a friend 


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from 
September 1967 to August 1971.  He died in February 2003.  
The Appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from a September 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, which denied 
her claim for service connection for the cause of his death.

In May 2007 the Board remanded this case to the RO via the 
Appeals Management Center (AMC) for further development and 
consideration - including obtaining a medical opinion 
concerning the likelihood the conditions that caused or 
contributed to the Veteran's death were related to his 
service in the military and, in particular, by way of his 
service-connected posttraumatic stress disorder (PTSD).  The 
AMC obtained this requested medical opinion in November 2008 
and completed the other development the Board had requested 
when remanding this case, so substantially complied with the 
Board's remand directives in further developing the claim.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).

Upon further review of the claims file, however, there 
appears to be another possible theory of causation that has 
not been considered.  And although this additional theory was 
not raised by either the Appellant or her representative, 
it is nonetheless worthy of the Board's consideration.  The 
Board must address all issues that are reasonably raised from 
a liberal reading of the record and identify all potential 
theories of entitlement to a benefit under the statutes or 
regulations.  See EF v. Derwinski, 1 Vet App 324 (1991); 
Jones v. Principi, 3 Vet. App. 396, 399 (1992); Verdon v. 
Brown, 8 Vet. App. 529, 533 (1996); and Brannon v. West, 
12 Vet. App. 32 (1998).  Therefore, regrettably, the Board 
must again remand this case to the RO via the AMC.


REMAND

Until now, the basis of the Appellant's claim has been that 
the Veteran's 
service-connected PTSD led to his chronic smoking and abuse 
of alcohol, cocaine and anti-depressants, which in turn led 
to his fatal respiratory condition.  

The Veteran's February 2003 death certificate lists the 
causes of his death as acute interstitial pneumonia due to 
(or as a consequence of) idiopathic pulmonary fibrosis with 
chronic obstructive pulmonary disease (COPD) listed as an 
other significant condition contributing to his death but not 
resulting in the underlying cause.

As the Appellant's theory of causation is complex and 
requires medical expertise beyond that of her or the Board, 
the Board previously remanded this case in May 2007 for a VA 
medical opinion.  The November 2008 VA medical opinion 
obtained on remand was only able to make a connection between 
the Veteran's chronic smoking and his COPD.  The examiner 
could not, however, in turn, link the Veteran's PTSD to his 
chronic smoking.  The examiner also could not link the 
Veteran's PTSD or any of the alleged secondary conditions to 
his terminal idiopathic pulmonary fibrosis or acute 
interstitial pneumonia.  So this opinion provides compelling 
evidence against the Appellant's claim of a correlation 
between the Veteran's service-connected PTSD and the 
conditions that caused or contributed to his death.  See Wray 
v. Brown, 7 Vet. App. 488, 493 (1995). 



Upon further examination of the record, however, it comes to 
the Board's attention that pulmonary fibrosis is frequently a 
diagnosis seen in asbestos-exposure-related claims.  And a 
January 2003 X-ray record indicates that mesothelioma was at 
least considered as a possible cause of the Veteran's 
respiratory failure.  Furthermore, his military personnel 
records indicate he served aboard the USS Barry (DD 933), 
which may have contained asbestos during the time he was 
stationed aboard that vessel.

There is no statute specifically dealing with service 
connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
In 1988, however, VA issued a circular on asbestos-related 
diseases providing guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, 
an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 
2000).

VA must analyze a claim for service connection for asbestos-
related disease under these administrative protocols using 
the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  
The latency period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV- 3 (January 
31, 1997).  An asbestos-related disease can develop from 
brief exposure to asbestos.  Id.



With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the Veteran's claim 
had been properly developed and adjudicated, the Court 
indicated the Board should have specifically referenced the 
DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).

Realizing all of this, the RO or AMC must determine whether 
the Veteran's military records demonstrate evidence of 
asbestos exposure during his service, develop whether there 
was pre-service and/or post- service occupational or other 
asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
terminal disease, keeping in mind the latency and exposure 
information discussed above.  M21-1, Part VI, 7.21(d)(1), p. 
7-IV-3 and 
7-IV-4 (January 31, 1997).

Although neither the Appellant nor her representative has 
made any allegation that the Veteran was exposed to asbestos 
during his Navy service, there appears to be enough evidence 
in the record to at least explore this possibility before 
deciding the cause-of-death claim on the merits.  

Also while the case is on remand, the AMC should send out a 
new notice letter that complies with Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  Regarding claims for Dependency and 
Indemnity Compensation (DIC) benefits, including for cause of 
death, § 5103A Veterans Claims Assistance Act (VCAA) notice 
must include:  (1) a statement of the conditions, if any, for 
which the Veteran was service connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate the claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate the claim 
based on a condition not yet service connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.	Send the Appellant a notice letter in 
compliance with Hupp¸ supra., which 
includes (1) a statement of the 
conditions for which the Veteran was 
service connected at the time of his 
death; (2) an explanation of the 
evidence and information required to 
substantiate the claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to 
substantiate the claim based on a 
condition not yet service connected;

2.	Develop the claim for any possible 
asbestos exposure while aboard the USS 
Barry (DD 933);

3.	If it is determine the Veteran was 
exposed to asbestos while stationed 
aboard the USS Barry (DD 933), obtain a 
supplemental VA medical opinion from a 
qualified physician indicating whether 
it is at least as likely as not (i.e. 
50 percent or greater probability) that 
the Veteran's fatal idiopathic 
pulmonary fibrosis was the result of 
his asbestos exposure in service.  
To facilitate making this important 
determination, the examiner must review 
the claims file for the pertinent 
medical and other history, including a 
complete copy of this remand and any 
evidence of the Veteran's exposure to 
asbestos prior to, during, or since the 
conclusion of his military service.

4.	After completing the necessary 
additional development and giving the 
Appellant time to respond to 
the additional VCAA Hupp notice, 
readjudicate the cause-of-death claim 
in light of any additional evidence.  
This includes considering whether 
the Veteran's death - and especially 
his terminal idiopathic pulmonary 
fibrosis, was the result of exposure to 
asbestos during service while stationed 
aboard the USS Barry (DD 933).  If the 
claim is not granted to the Appellant's 
satisfaction, send her and her 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The Appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

